DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 28 or 35, the cited prior art on PTO892, especially Shrivastava et al. US 2015/0116811 A1 teaches comparison between windows sensors characteristics with a threshold in order to flag missing elements within a created group via user interface in order to control tint state in a switchable window (see Par.[0056], [0060]-[0063], [0070], [0083], [0113]-[0117]). However, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, an apparatus for controlling a facility, the apparatus comprising (A) compare, or direct comparison of, electrical characteristics utilized in tinting the tintable window to flag a failure of the tintable window; and/or (B) regulate, or direct regulation of, power utilized for operating the facility at least in part by prioritizing between power provided to the tintable window and to at least one other device operatively coupled to the control network. Claims 22-27, 29-34 and 36-41 are also allowed because of their dependency to the allowed base claims 21 and 35 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818